Citation Nr: 0705326	
Decision Date: 02/23/07    Archive Date: 02/27/07	

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bladder cancer, including as due to exposure 
to ionizing radiation in service. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for skin cancer, including as due to ionizing 
radiation in service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran has active service from March 1943 to December 
1945.

A review of the evidence of record shows that in a decision 
dated in December 2004, the Board determined that new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for bladder 
cancer and skin cancer.  It was then determined that bladder 
cancer was not incurred in or aggravated by service, nor 
might it be presumed to have been incurred therein.  The 
claim for service connection for skin cancer was remanded for 
further development.  In a July 2006 order, the Board's 
December 2004 decision was set aside and the matter was 
remanded for further adjudication consistent with the order.  
This will be referred to any REMAND at the end of the 
decision below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Wilmington, Delaware, that determined the veteran had 
not submitted new and material evidence sufficient to reopen 
previously denied claims of entitlement to service connection 
for bladder cancer and skin cancer.  

Initially, the Board notes that in an October 2004 informal 
hearing presentation, the veteran's representative raised the 
issue of clear and unmistakable error in the November 1998 
rating decision that denied service connection for bladder 
cancer and skin cancer, as well as service connection for 
tinnitus.  These issues are referred to the RO for 
appropriate consideration.  

This case has been advanced on the Board's docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002 and Supp. 2005); 
38 C.F.R. § 20.900(c) (2006).

With regard to the veteran's claim for service connection for 
bladder cancer, in pertinent part, this issue is being 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C. for further development.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for skin 
cancer in November 1998.  The veteran did not appeal the 
decision.

2.  In January 2001, the veteran's representative requested 
the claim for service connection for melanoma be reopened.  

3.  Evidence received since the January 1998 final rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the rest of the claim.  

4.  The veteran's currently diagnosed skin cancer is shown to 
be related to his active service.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service 
connection for skin cancer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  Evidence added to the record since the November 1998 
rating decision is new and material, and the claim for 
entitlement to service connection for skin cancer is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Affording the veteran the benefit of the doubt, the 
criteria for entitlement to service connection for skin 
cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126), 
enacted in November 2000, includes an enhanced duty on the 
part of VA to notify those claiming VA benefits as to the 
information and evidence necessary to substantiate a claim.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist a claimant in the development of 
a claim.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted and are set forth in 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).

In view of the favorable outcome with regard to the claim for 
service connection for skin cancer, compliance with the VCAA 
need not be discussed.  The Board notes that VA's duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim has been satisfied.  Various medical 
records, both private and VA, have been associated with the 
claims folder.  Further, the duty to assist includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A.  The veteran was accorded a VA skin disease 
examination in December 2004 and the examiner rendered an 
opinion as to the etiology of the veteran's skin cancer.  
Accordingly, the Board finds that VA fulfilled its VCAA 
duties to notify and to assist the veteran.  

Pertinent Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
the provisions of 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim. 

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  [An 
amended version of 38 C.F.R. § 3.156 applies only to 
petitions to reopen filed since August 29, 2001, and hence 
does not apply in the instant case, where the veteran's claim 
was filed in January 2001.]  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The evidence of record at the time of the November 1998 
denial action included the report of separation from service.  
It reflected the veteran participated in campaigns in New 
Guinea, the South Philippines, and Luzon.  His awards and 
badges included the Purple Heart Ribbon and the Silver Star 
Medal.  

The available service medical records reveal that on one 
occasion in November 1944 he was seen for impetigo.  He 
received treatment and was returned to duty.  Also, in late 
1944, he was evaluated for heat exhaustion.  

At the time of separation examination in December 1945, 
reference was made to his having sustained jungle rot 
involving both legs in late 1944.  It was indicated there 
were no present effects and the examiner did not believe that 
the reported jungle rot would result in disability.  

The post service evidence reveals that in May 1988 the 
veteran submitted his initial claim for service connection 
for urinary bladder cancer and melanoma (skin cancer) as 
reportedly due to exposure to ionizing radiation.  He 
indicated he was first diagnosed with skin cancer in 1985.  
Other evidence included statements from the veteran 
describing his duties in service.  Also received in August 
1998 was a communication from the National Personnel Records 
Center in St. Louis indicating that that facility was not 
able to verify the veteran having been assigned to Nagasaki, 
Japan.  The facility indicated no records were located and 
commented that the veteran's records were on file in July 
1973, they were likely destroyed by the fire at that 
facility. 

Also of record at the time of the 1998 decision was a 
communication from the Defense Threat Reduction Agency (DTRA) 
essentially indicating that a review of available Army 
records did not document the veteran's presence with American 
Occupation Forces in Hiroshima or Nagasaki, Japan.  All 
available records reportedly placed the veteran no closer 
than 50 miles from Hiroshima or 200 miles from Nagasaki.

Evidence presented since the 1998 rating decision consists of 
VA records indicating a history of melanoma and the veteran's 
family history of cancer, records of treatment at a private 
facility for melanoma and basal cell carcinoma, additional 
statements from the veteran, the report of an August 2002 VA 
examination, a newspaper article, a conference report, and 
photographs.

Additional pertinent evidence includes the report of a VA 
skin disease examination of the veteran in December 2004 and 
a statement from a private physician dated that same month.

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record before the RO issued its 
final 1998 rating decision.  This additional evidence is so 
significant that it must be considered in order to fairly 
adjudicate the claim.  

After careful consideration of the evidence, the Board finds 
that it is new and material, and sufficient to reopen a claim 
of entitlement to service connection for skin cancer.  The 
new evidence is material in establishing an element necessary 
for the granting of service connection, namely, a present 
disability.  See 38 C.F.R. § 3.303; Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation.  As such, new 
evidence materially alters the previous evidentiary picture 
and, indeed, raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303; 
Hodge, supra.  It is thus new and material within the meaning 
of applicable law and regulations.  New and material evidence 
having been received, the claim of service connection for 
skin cancer is reopened.

Pursuant to the foregoing, the veteran is entitled to have 
his claim considered on a de novo basis.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 U.S.C.A. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be "(1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); accord Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 1166 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one of the information elements, denial of service connection 
will result.  Disabled American Veterans, supra; Coburn, 
supra.  

The gist of the veteran's contentions is that his skin 
cancer, which has been diagnosed as melanoma and basal cell 
carcinoma, is related to his exposure to the sun while 
serving in the Pacific during World War II.  His service 
records reveal that he spent considerable time in the 
Philippines during his service.  

The post service evidence documents the presence of skin 
cancer from the mid 1980's.

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folder with regard to his claim.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail every item of evidence submitted by the veteran or in 
his behalf.  See Gonzales v. West, 218 F. 3d 1378 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
what this evidence shows on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The salient evidence includes a December 2004 statement from 
Joseph F. Andrews, M.D.  He indicated that the veteran had 
been seen by him in an ongoing basis since 1986.  The veteran 
had a malignant melanoma removed from the right arm in 1985.  
He subsequently developed a basal cell carcinoma on the right 
side of the face in 1997 and had had numerous precancerous 
lesions treated.  The physician indicated that the 
precancerous lesions and the basal cell carcinoma and 
malignant melanoma were all associated with previous sun 
exposure.  The dermatologist noted that the veteran spent two 
years in the tropics and had significant sun exposure during 
that time.  He added that "it is well documented in the 
literature that sun exposure predisposes people to these 
lesions later in life."  

The critical evidence also includes the report of a skin 
disease examination accorded the veteran by VA in December 
2004.  The veteran described his experiences in New Guinea 
and the Philippines during World War II.  He stated that he 
worked as an engineer and he reported about 12 to 13 hours of 
sun exposure a day.  He recalled that he did not wear shirts 
much of the time because of the high heat and humidity.  
Reference was made to melanoma being diagnosed in the mid 
1980's and basal cell carcinoma being diagnosed in 1997.  
Reference was also made to the presence of multiple actinic 
keratoses.  Clinical examination was conducted and the 
diagnoses were:  Melanoma of the right upper arm, status post 
excision times two; basal cell carcinoma of the right side of 
the face in 1997; and multiple actinic keratoses.  

The examiner stated that the medical record in the claims 
file were "fully reviewed and the examiner opined that "it is 
at least as likely as not that the veteran's melanoma and the 
basal cell carcinoma are related to the sun exposure in the 
service."  

A review of the record discloses no medical opinion to the 
contrary.  The VA physician who conducted the skin disease 
examination in December 2004 indicated that the entire claims 
file was fully reviewed.  With the current medical evidence 
linking the veteran's melanoma and basal cell carcinoma to 
his active service, the Board concludes that service 
connection for melanoma and basal cell carcinoma is 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.303.




ORDER

Service connection for skin cancer is granted.  To this 
extent, the appeal is allowed.


REMAND

The veteran and his representative essentially maintain that 
his bladder cancer is related to service because he was 
exposed to ionizing radiation while in service and his 
resulted developed bladder cancer.  The veteran asserts that 
he drove a truck into the area of the atomic bomb blast while 
surveying sites for a supply depot.  In support of his claim, 
the veteran has admitted photographs.  Unfortunately, these 
photographs do not include any landmarks, markings, or other 
identifying features which would indicate they were taken in 
either Hiroshima or Nagasaki.  The photographs have yet to be 
reviewed by anyone in an attempt to place the veteran in 
either Hiroshima or Nagasaki.

The records disclose that the veteran was assigned to Service 
Company, 34th Infantry Regiment, 24th Infantry Division in 
late 1945.  He arrived with his unit at Metsuyama, Shikoku, 
Japan, on October 22, 1945, until he was released on 
November 15, 1945, and transferred to the 11th Replacement 
Depot at Okazakio, Honshu, Japan.  There is no indication 
that VA attempted to ascertain the name of the unit commander 
or other leaders who might be able to verify the veteran's 
report that he was in and around Hiroshima performing his 
duties, in particular one searching for an area to establish 
a supply depot.  In a July 2006 order setting aside a 
decision by the Board in December 2004 and remanding the 
matter for further adjudication, the Court referred to the 
fact that a portion of the veteran's records might have been 
lost in the July 1973 fire at the National Personnel Records 
Center in St. Louis.  The Courts cited to an earlier 
decision, that being Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005) in essentially finding that VA had not 
advised the veteran that he could submit "buddy" statements 
and other forms of evidence in place of the lost or destroyed 
service medical records.  

In view of the foregoing, the portion of the case with regard 
to establishing service connection for bladder cancer is 
REMANDED for the following development:

1.  The veteran should be contacted then 
asked to provide as much detailed 
information as he can possibly recall 
with regard to his time in Japan, 
especially in the area of Hiroshima and 
Nagasaki.  He should be given the 
opportunity to again attempt to recall 
the names of any service medical 
personnel or service comrades with whom 
he came in contact while serving in Japan 
or shortly thereafter.  Any leads 
developed should be followed to their 
logical conclusion.

2.  The photographs which the veteran 
claims were taken in the area of the 
atomic bomb blast in 1945 are to be 
referred to the DTRA or other appropriate 
authorities for an opinion as to whether 
they are able to be interpreted with any 
degree of certainty as to the location of 
the pictures taken by the veteran, to 
include the identification of any 
soldiers in the pictures.  Any negative 
replies should be included with the 
record.  

3.  VA should contact the United States 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802 and ask that facility to 
conduct a search as to any records 
pertaining to the Service Company, 34th 
Infantry Regiment, 24th Infantry Division 
in October 1945 and November 1945 for the 
purpose of determining the names of any 
individuals, particularly any leaders in 
the unit, during that time frame.  Should 
any names be obtained, attempts should be 
made to locate those individuals for the 
purpose of determining their 
recollections of the activities of the 
unit in late October and November 1945.

4.  To the extent possible, the Order of 
the Court dated in July 2006 should be 
complied with.  

5.  After undertaking any additional 
development deemed appropriate, VA should 
review the entire evidentiary record and 
readjudicate the issue of the veteran's 
entitlement to service connection for 
bladder cancer.  If the benefit sought is 
not granted, VA should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Then, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


